Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, does not disclose: A task management apparatus that manages an execution order of a time synchronous task that is requested to be activated at a constant time cycle and a time asynchronous task that is requested to be activated regardless of a time cycle, 5the task management apparatus comprising: a first storage functioning as a task registration storage; a second storage functioning as a task accumulation storage. A processor connected with the task registration storage and the task accumulation storage, 10the processor being configured to: execute the time synchronous task and the time asynchronous task, which are enqueued in the task registration storage, in accordance with an enqueue order and task priority. The processor enqueues and accumulates the time asynchronous task in the task 15accumulation storage prior to enqueuing the time asynchronous task in the task registration storage and dequeue the asynchronous task from the task accumulation storage and enqueue the dequeued asynchronous task in the task registration storage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Firoozmand et al. (US 5119374): priority data for asynchronous services wiethe rin an increasing or decreasing order as a function of token holding time.
Cho et al. (US 2008/0037567): ensuring QOS in a synchronous Ethernet bridge in which a classifier classifies an ingress packet to a predetermined synchronous packet queue and a predetermined asynchronous packet queue.
Miljanic (US 2012/0324462): virtual flow pipeline architecture with asynchronous task queue and synchronous task queue.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WISSAM RASHID/Primary Examiner, Art Unit 2195